COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  REPUBLIC WATER COMPANY OF                      §              No. 08-17-00001-CV
  TEXAS, LLC,
                                                 §                 Appeal from the
                       Appellant,
                                                 §               112th District Court
  v.
                                                 §             of Pecos County, Texas
  MIDDLE PECOS GROUNDWATER
  CONSERVATION DISTRICT,                         §             (TC# P-11956-112-CV)

                       Appellee.                 §

                                             §
                                           ORDER

       Pending before the Court is the Appellant’s motion to extend mediation. The motion is

DENIED, and the Court ORDERS this appeal to continue. The appellate timetable suspension is

lifted and the Reporter’s Record shall now be filed in this Court on or before March 31, 2017.

Further, the Court has this day filed the Clerk’s Record (1 volume) which was received on February

23, 2017 for the above styled and numbered cause.

       IT IS SO ORDERED this 1st day of March, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.